                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EVERETT KEITH THOMAS                             :           CIVIL ACTION
                                                  :
    v.                                            :           No. 19-90
                                                  :
 CITY OF PHILADELPHIA, et al.                     :

                                             ORDER

         AND NOW, this 6th day of February, 2020, upon consideration of Defendant Correctional

Officer Cole’s Motion to Dismiss for Lack of Prosecution, the Court having twice ordered Plaintiff

Everett Keith Thomas to file an updated change of address and show cause why this case should

not be dismissed for failure to prosecute, Thomas’s failure to comply, and for the reasons set forth

in the accompanying Memorandum, it is ORDERED Cole’s Motion (Document 30) is

GRANTED. It is further ORDERED this case is DISMISSED without prejudice for failure to

prosecute.

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                      BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.
